Pee. Cubiam,
The court below was entirely right in dismissing the appellant’s petition. Conceding that the minor, Gertie Beilstein, has at least a life-estate in the “ Old Seaton House, situated No. 34 Diamond Square, Pittsburgh,” it by no means follows that she is entitled to the present possession ofeit. The will of George P. Beilstein, under which she claims, creates a trust for her until she becomes of age. In the meantime, she is to be paid twenty-five dollars per month. The corpus of the residuary estate, including the house in question, is to remain in the possession of the trustee until the time for its payment or distribution arrives. It matters not whether we call the executors trustees, or testamentary guardians; the result is the same.
The decree is affirmed, and the appeal dismissed at the costs of the appellant. C.